Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant notes that "Yeh discloses that SystemC is a language for both hardware and software designers to design a simulation of hardware".  Applicant argues that "this does not amount to 'a full-system simulator configured to model a performance of the plurality of hardware components of the application system,' as recited in claim 1."
Applicant further notes that Yeh discloses that QEMU-SystemC "allows devices to be inserted into specific addresses of QEMU and communicates by means of the PCI/AMBA bus interface as shown in FIG.2".  Applicant further argues that Yeh accordingly does not disclose "a full-system simulator configured to model a performance of the plurality of hardware components of the application system, the full-system simulator including a second transactor".
In the rejection, the SystemC simulation is mapped to the second transactor, and the QEMU emulator is mapped to the first transactor.  Applicant cites Fig. 2 in the arguments, but Fig. 2 clearly illustrates the two (QEMU and the SystemC module) as separate elements linked by a PCI/AMBA  to SystemC bridge element, reinforcing that they can be considered separate transactors.  It is unclear why applicant is positing that the cited "fast cycle-accurate ISS" cannot model a plurality of hardware components (the ISS is described as at least including a processor and memory, thereby falling within the scope of a plurality of hardware components).  See for example p.1034 of Yeh which notes that "The original idea behind QEMU is to provide a virtual machine that can do whatever a physical machine can do. In other words, the virtual machine should be able to run a fullfledged OS and all the applications that can be run on the OS and run them fast."

In view of the above, the prior art rejections under 35 USC 102 and 103 are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 15, 16, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (Yeh, Tse-Chen, Guo-Fu Tseng, and Ming-Chao Chiang. "A fast cycle-accurate instruction set simulator based on QEMU and SystemC for SoC development." MELECON 2010-2010 15th IEEE Mediterranean Electrotechnical Conference. IEEE, 2010.).
Regarding Claim 1:
Yeh teaches:
a cycle-accurate performance simulator configured to model a performance of the hardware component of a plurality of hardware components of an application system, the cycle-accurate performance simulator including a first transactor; (p.1033, To overcome these constraints and to make 
a full-system simulator configured to model a performance of the plurality of hardware components of the application system, the full-system simulator including a second transactor; and (p. 1033-1034, A. SystemC … Because SystemC can simulate concurrency, events, and signals of a hardware [8], a higher level of abstraction of the hardware model such as abstraction at the transaction level can be achieved.)
a communication mechanism between the first transactor and the second transactor, wherein the communication mechanism is configured to communicate data between the cycle-accurate performance simulator and the full-system simulator. (p.1034, To make QEMU a CA-ISS, we have to send all the information the co-simulator needs such as the instructions executed and the data accessed including their addresses from QEMU to SystemC.; Fig. 2, PCI/AMBA to SystemC bridge)

Regarding Claim 7:
Yeh teaches:
synchronize with the cycle-accurate performance simulator. (p.1036, Upon receiving the information from QEMU, the cycle count of each instruction can be calculated, and the data dependency between instructions can be analyzed and synchronized with the system clock provided by SystemC.)

Regarding Claim 9:
Yeh teaches:


Regarding Claim 15:
Yeh teaches:
when the full-system simulator is configured to detect an input-output (I/O) access, (p.1034, As for the I/O, QEMU [10] has defined a set of callback functions in C to act as the I/O interface in the system mode, which can be used to model the virtual hardware device for the virtual platform of QEMU)
the communication mechanism is configured to send an I/O access message from the full-system simulator to the cycle-accurate performance simulator; and (p.1038, making QEMU play the role of an ISS, which will send all the information required by design space exploration to SystemC such as the instructions executed, the instructions fetched by the pipeline, the condition code flags in the processor register, the addresses of the memory accessed, the I/O operations performed)
the cycle-accurate performance simulator is configured to update a program counter in the cycle-accurate performance simulator in accordance with the I/O access message. (p.1035, such as the program counter of the next target instruction to be executed before it is translated to the host code—passed to the ‘op’ helper function away so that they can be treated as constant later on by the corresponding helper function … The information necessary for simulating the pipeline of an ARM processor at the cycle-accurate level includes the program counter (pc); p.1036, The pipeline of the virtual processor can be simulated by translating the information provided by QEMU into the 

Regarding Claim 16:
Yeh teaches:
performing a cycle-accurate performance simulation of the hardware device; (p.1033, To overcome these constraints and to make it a much more flexible framework for design space exploration and virtual platform construction, we describe in this paper a framework to overcome these issues—by making QEMU a fast cycle-accurate ISS (CA-ISS).; p. 1034, B. Internals of QEMU; p.1038 This paper presents a fast cycle-accurate ISS based on QEMU and SystemC for the SoC development. )
performing a full-system simulation of the hardware device; and (p. 1033-1034, A. SystemC … Because SystemC can simulate concurrency, events, and signals of a hardware [8], a higher level of abstraction of the hardware model such as abstraction at the transaction level can be achieved.)
communicating between the cycle-accurate performance simulation and the full-system simulation through inter-process communication. (p.1034, To make QEMU a CA-ISS, we have to send all the information the co-simulator needs such as the instructions executed and the data accessed including their addresses from QEMU to SystemC.; Fig. 2, PCI/AMBA to SystemC bridge)

Regarding Claim 31:
Yeh teaches:
performing a cycle-accurate performance simulation of the hardware device; (p.1033, To overcome these constraints and to make it a much more flexible framework for design space exploration and virtual platform construction, we describe in this paper a framework to overcome these 
performing a full-system simulation of the hardware device; and (p. 1033-1034, A. SystemC … Because SystemC can simulate concurrency, events, and signals of a hardware [8], a higher level of abstraction of the hardware model such as abstraction at the transaction level can be achieved.)
communicating between the cycle-accurate performance simulation and the full-system simulation through inter-process communication. (p.1034, To make QEMU a CA-ISS, we have to send all the information the co-simulator needs such as the instructions executed and the data accessed including their addresses from QEMU to SystemC.; Fig. 2, PCI/AMBA to SystemC bridge)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (Yeh, Tse-Chen, Guo-Fu Tseng, and Ming-Chao Chiang. "A fast cycle-accurate instruction set simulator based on QEMU and SystemC for SoC development." MELECON 2010-2010 15th IEEE Mediterranean Electrotechnical Conference. IEEE, 2010.).
Regarding Claim 10:
Yeh teaches:
when the cycle-accurate performance simulator is configured to execute an instruction to read data from a memory, (p.1034, The way the load and store instructions of the target CPU access the memory depends on how the virtual address of the target OS is mapped to the virtual address of the host processor; Fig. 4, (c) Memory load instructions)
the communication mechanism is configured to send a first request from the cycle-accurate performance simulator to the full-system simulator, (p.1035, such as the program counter of the next target instruction to be executed before it is translated to the host code—passed to the ‘op’ helper function away so that they can be treated as constant later on by the corresponding helper function … The information necessary for simulating the pipeline of an ARM processor at the cycle-accurate level includes the program counter (pc); p.1036, The pipeline of the virtual processor can be simulated by translating the information provided by QEMU into the cycleaccurate waveform, as shown in Fig. 5, where pc indicates the program counter and [pc + n] the instruction at pc + n; p. 1034, such as the instructions executed and the data accessed including their addresses from QEMU to SystemC. ; examiner notes that the reference does not explicitly disclose sending multiple (first, second, etc.) requests, but that such operation is rendered obvious by the structure of the reference which details its request handling (making obvious the sending of requests, as otherwise the structure to deal with them is pointless).)
wherein the first request includes a program-counter value and an address of the data; and (p.1035, such as the program counter of the next target instruction to be executed before it is translated to the host code—passed to the ‘op’ helper function away so that they can be treated as constant later on by the corresponding helper function … The information necessary for simulating the pipeline of an ARM processor at the cycle-accurate level includes the program counter (pc); p.1036, The pipeline of the 
the full-system simulator is configured to read the data from an entry of a buffer, (p.1034, To make QEMU a CA-ISS, we have to send all the information the co-simulator needs such as the instructions executed and the data accessed including their addresses from QEMU to SystemC.; Fig. 2, PCI/AMBA to SystemC bridge)
wherein the entry includes the program-counter value and the address of the data. (p.1035, such as the program counter of the next target instruction to be executed before it is translated to the host code—passed to the ‘op’ helper function away so that they can be treated as constant later on by the corresponding helper function … The information necessary for simulating the pipeline of an ARM processor at the cycle-accurate level includes the program counter (pc); p.1036, The pipeline of the virtual processor can be simulated by translating the information provided by QEMU into the cycleaccurate waveform, as shown in Fig. 5, where pc indicates the program counter and [pc + n] the instruction at pc + n; p. 1034, such as the instructions executed and the data accessed including their addresses from QEMU to SystemC. )

Regarding Claim 25:
Yeh teaches:
performing the cycle-accurate performance simulation includes executing an instruction to read data from a memory; (p.1034, The way the load and store instructions of the target CPU access the memory depends on how the virtual address of the target OS is mapped to the virtual address of the host processor; Fig. 4, (c) Memory load instructions)

wherein the first request includes a program-counter value and an address of the data; and (p.1035, such as the program counter of the next target instruction to be executed before it is translated to the host code—passed to the ‘op’ helper function away so that they can be treated as constant later on by the corresponding helper function … The information necessary for simulating the pipeline of an ARM processor at the cycle-accurate level includes the program counter (pc); p.1036, The pipeline of the virtual processor can be simulated by translating the information provided by QEMU into the cycleaccurate waveform, as shown in Fig. 5, where pc indicates the program counter and [pc + n] the instruction at pc + n; p. 1034, such as the instructions executed and the data accessed including their addresses from QEMU to SystemC. )

wherein the entry includes the program-counter value and the address of the data. (p.1035, such as the program counter of the next target instruction to be executed before it is translated to the host code—passed to the ‘op’ helper function away so that they can be treated as constant later on by the corresponding helper function … The information necessary for simulating the pipeline of an ARM processor at the cycle-accurate level includes the program counter (pc); p.1036, The pipeline of the virtual processor can be simulated by translating the information provided by QEMU into the cycleaccurate waveform, as shown in Fig. 5, where pc indicates the program counter and [pc + n] the instruction at pc + n; p. 1034, such as the instructions executed and the data accessed including their addresses from QEMU to SystemC. )

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (Yeh, Tse-Chen, Guo-Fu Tseng, and Ming-Chao Chiang. "A fast cycle-accurate instruction set simulator based on QEMU and SystemC for SoC development." MELECON 2010-2010 15th IEEE Mediterranean Electrotechnical Conference. IEEE, 2010.) in view of Kleinert (Kleinert, B., Rahimi, G. R., Reichenbach, M., & Fey, D. (2015, August). Hardware-software co-simulation for medical x-ray control units. In SimuTools (pp. 305-307).) and Vo (US 2015/0356219 A1)
Regarding Claim 2:
Yeh does not teach in particular, but Kleinert teaches:
transmit the data through a plurality of pipes between the cycle-accurate performance simulator and the full-system simulator; (Section 3.3, Between QEMU and SystemC Linux processes, 
communicate a request or a response through a portable operating system interface (POSIX) between the cycle-accurate performance simulator and the full-system simulator. (Section 3.3, Between QEMU and SystemC Linux processes, data to read, write or to signal an IRQ is exchanged by three POSIX named pipes … Newly available data is signaled via POSIX signals to the according process. A POSIX signal handler in a receiving process is executed to read new data from its input named pipe. )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the POSIX pipes of Kleinert in the cosimulation system of Yeh, in order to provide a time and cost saving test platform for future hardware and software adaption cycles. (Kleinert, Abstract).
Yeh does not teach in particular, but Vo teaches:
access a shared memory between the cycle-accurate performance simulator and the full-system simulator; and (¶21 IPC method sare divided into … shared memory … The method of IPC used may vary based on the bandwidth and latency of communication between the threads, and the type of data being communicated.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the shared memory of Vo in the cosimulation system of Yeh as modified above, in order to provide an efficient mechanism for performing hardware and software co-simulation that greatly simplifies system implementation (Vo, ¶7).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (Yeh, Tse-Chen, Guo-Fu Tseng, and Ming-Chao Chiang. "A fast cycle-accurate instruction set simulator based on QEMU and SystemC for SoC development." MELECON 2010-2010 15th IEEE Mediterranean Electrotechnical Kleinert (Kleinert, B., Rahimi, G. R., Reichenbach, M., & Fey, D. (2015, August). Hardware-software co-simulation for medical x-ray control units. In SimuTools (pp. 305-307).) and Vo (US 2015/0356219 A1), and further in view of Laemmle (US 20190005167 A1).
Regarding Claim 3:
Yeh does not teach in particular, but Kleinert teaches:
a first write pipe from the cycle-accurate performance simulator to the full-system simulator; (Section 3.3, Between QEMU and SystemC Linux processes, data to read, write or to signal an IRQ is exchanged by three POSIX named pipes. One to transfer a datum from QEMU to SystemC)
a second write pipe from the full-system simulator to the cycle-accurate performance simulator; and (Section 3.3, Between QEMU and SystemC Linux processes, data to read, write or to signal an IRQ is exchanged by three POSIX named pipes … one to read a datum from SystemC)
a second synchronization pipe associated with the second write pipe. (Section 3.3, Between QEMU and SystemC Linux processes, data to read, write or to signal an IRQ is exchanged by three POSIX named pipes … one to signal an IRQ from SystemC to QEMU.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the POSIX pipes of Kleinert in the cosimulation system of Yeh, in order to provide a time and cost saving test platform for future hardware and software adaption cycles. (Kleinert, Abstract).
Yeh does not teach in particular, but Laemmle teaches:
a first synchronization pipe associated with the first write pipe; (¶25 The pipe of an operating system is advantageously also used for the transmission of the synchronization messages.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize additional pipes for synchronization messages in the cosimulation system of Yeh as modified above, as is suggested by Laemmle, in order to supply the slower simulations with more computing time (Laemmle, ¶47).

Regarding Claim 4:
Yeh teaches:
request to fetch an instruction, and (p.1034 The way the load and store instructions of the target CPU access the memory depends on how the virtual address of the target OS is mapped to the virtual address of the host processor; p.1034, To make QEMU a CA-ISS, we have to send all the information the co-simulator needs such as the instructions executed and the data accessed including their addresses from QEMU to SystemC; p.1035, Simulating instruction fetch stage)
receive the instruction; (p.1036, we need all the information in a packet to properly map such an instruction to stages of the pipeline of a processor, which is composed of three stages: fetch, decode, and execution, as shown in Fig. 5(a) and (b).; see also above citations)
set a request type to be an instruction-fetch type in the shared memory, (p.1034 The way the load and store instructions of the target CPU access the memory depends on how the virtual address of the target OS is mapped to the virtual address of the host processor; p.1034, To make QEMU a CA-ISS, we have to send all the information the co-simulator needs such as the instructions executed and the data accessed including their addresses from QEMU to SystemC; p.1035, Simulating instruction fetch stage)
Yeh does not teach in particular, but Kleinert teaches:
transmit an address of the instruction through the first write pipe, (Section 3.3, Between QEMU and SystemC Linux processes, data to read, write or to signal an IRQ is exchanged by three POSIX named pipes. One to transfer a datum from QEMU to SystemC, one to read a datum from SystemC, and one to signal an IRQ from SystemC to QEMU.; see also Yeh p.1034, To make QEMU a CA-ISS, we have to send all the information the co-simulator needs such as the instructions executed and the data accessed including their addresses from QEMU to SystemC. )

transmit a fetched instruction through the second write pipe; and (Section 3.3, Between QEMU and SystemC Linux processes, data to read, write or to signal an IRQ is exchanged by three POSIX named pipes. One to transfer a datum from QEMU to SystemC, one to read a datum from SystemC, and one to signal an IRQ from SystemC to QEMU.; see also Yeh p.1034, To make QEMU a CA-ISS, we have to send all the information the co-simulator needs such as the instructions executed and the data accessed including their addresses from QEMU to SystemC. )
fetch the instruction in accordance with the address of the instruction and the request type, and (Section 3.3, Between QEMU and SystemC Linux processes, data to read, write or to signal an IRQ is exchanged by three POSIX named pipes. One to transfer a datum from QEMU to SystemC, one to read a datum from SystemC, and one to signal an IRQ from SystemC to QEMU.; see also Yeh p.1034, To make QEMU a CA-ISS, we have to send all the information the co-simulator needs such as the instructions executed and the data accessed including their addresses from QEMU to SystemC. )
send the fetched instruction. (Section 3.3, Between QEMU and SystemC Linux processes, data to read, write or to signal an IRQ is exchanged by three POSIX named pipes. One to transfer a datum from QEMU to SystemC, one to read a datum from SystemC, and one to signal an IRQ from SystemC to QEMU.; see also Yeh p.1034, To make QEMU a CA-ISS, we have to send all the information the co-
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to integrate the POSIX pipes of Kleinert in the cosimulation system of Yeh, in order to provide a time and cost saving test platform for future hardware and software adaption cycles. (Kleinert, Abstract).

Regarding Claim 5:
Yeh teaches:
determine whether the received address of the instruction matches a first address of a buffer, (p.1034, However, if it is a TBC miss, then the DBT will be launched.; Fig. 1. A simplified view of the CPU main loop of QEMU; Fig. 4 and Table 1, TB Translation block … Target instruction … BC TB cache, which is composed of one or more TBs, chained)
wherein responsive to a determination that the received address of the instruction matches the first address of the buffer, the communication mechanism is further configured to transmit another instruction in the buffer through the second write pipe. (p. 1034, After that, the CPU main loop will be re-entered, and the execution of the host code will be re-started. This time, it will be a TBC hit because some of the host code just get dynamically translated into the TBC.; see also Kleinert Section 3.3, Between QEMU and SystemC Linux processes, data to read, write or to signal an IRQ is exchanged by three POSIX named pipes)

Regarding Claim 6:
Yeh teaches:
wherein responsive to a determination that the received address of the instruction does not match the first address of the buffer, the full-system simulator is further configured to: (p.1034, 
read the instruction from a memory in the full-system simulator in accordance with the address of the instruction. (p. 1034, After that, the CPU main loop will be re-entered, and the execution of the host code will be re-started. This time, it will be a TBC hit because some of the host code just get dynamically translated into the TBC.; see also Kleinert Section 3.3, Between QEMU and SystemC Linux processes, data to read, write or to signal an IRQ is exchanged by three POSIX named pipes)

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (Yeh, Tse-Chen, Guo-Fu Tseng, and Ming-Chao Chiang. "A fast cycle-accurate instruction set simulator based on QEMU and SystemC for SoC development." MELECON 2010-2010 15th IEEE Mediterranean Electrotechnical Conference. IEEE, 2010.) in view of Ventroux (US 2018/0173825 A1).
Regarding Claim 8:
Yeh does not teach in particular, but Ventroux teaches:
after the full-system simulator performs full-system simulation through a first plurality of instructions, stop performing the full-system simulation, and (¶62 According to a preferred embodiment of the invention, temporal decoupling makes use of a system global quantum, which synchronizes all SC_THREAD processes on regular synchronization times-)
after the cycle-accurate performance simulator performs cycle-accurate performance simulation through a plurality of cycles, resume performing the full-system simulation. (¶62 When the local simulation time is higher than the quantum value, the process waits for the quantum value and keeps the time difference as a time offset. The next time the process is scheduled, the local time starts at the offset value to maintain a high accuracy.)


Regarding Claim 22:
Yeh teaches:
synchronizing between the cycle-accurate performance simulation and the full-system simulation, wherein synchronizing between the cycle-accurate performance simulation and the full-system simulation includes: (p.1036, Upon receiving the information from QEMU, the cycle count of each instruction can be calculated, and the data dependency between instructions can be analyzed and synchronized with the system clock provided by SystemC.)
Yeh does not teach in particular, but Ventroux teaches:
after performing the full-system simulation through a first plurality of instructions, stopping performing the full-system simulation, and (¶62 According to a preferred embodiment of the invention, temporal decoupling makes use of a system global quantum, which synchronizes all SC_THREAD processes on regular synchronization times-)
after performing the cycle-accurate performance simulation through a plurality of cycles, resuming performing the full-system simulation. (¶62 When the local simulation time is higher than the quantum value, the process waits for the quantum value and keeps the time difference as a time offset. The next time the process is scheduled, the local time starts at the offset value to maintain a high accuracy.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the quantized synchronization methodology of Ventroux in the cosimulation system of Yeh as modified above, in order to provide efficient and scalable parallelization (Ventroux, ¶25).

Claims 11, 12, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (Yeh, Tse-Chen, Guo-Fu Tseng, and Ming-Chao Chiang. "A fast cycle-accurate instruction set simulator based on QEMU and SystemC for SoC development." MELECON 2010-2010 15th IEEE Mediterranean Electrotechnical Conference. IEEE, 2010.) in view of Abts (US 2010/0185897 A1).
Regarding Claim 11:
Yeh teaches:
when the cycle-accurate performance simulator is configured to execute an instruction to read data from a memory, (p.1034, The way the load and store instructions of the target CPU access the memory depends on how the virtual address of the target OS is mapped to the virtual address of the host processor; Fig. 4, (c) Memory load instructions)
the communication mechanism is configured to send a second request from the cycle-accurate performance simulator to the full-system simulator, (p.1035, such as the program counter of the next target instruction to be executed before it is translated to the host code—passed to the ‘op’ helper function away so that they can be treated as constant later on by the corresponding helper function … The information necessary for simulating the pipeline of an ARM processor at the cycle-accurate level includes the program counter (pc); p.1036, The pipeline of the virtual processor can be simulated by translating the information provided by QEMU into the cycleaccurate waveform, as shown in Fig. 5, where pc indicates the program counter and [pc + n] the instruction at pc + n; p. 1034, such as the instructions executed and the data accessed including their addresses from QEMU to SystemC. )
wherein the second request includes a program-counter value, an address of the data, and an instruction identity; and (p.1035, such as the program counter of the next target instruction to be executed before it is translated to the host code—passed to the ‘op’ helper function away so that they can be treated as constant later on by the corresponding helper function … The information necessary 
the full-system simulator is configured to read the data from an entry of a buffer, (p.1034, To make QEMU a CA-ISS, we have to send all the information the co-simulator needs such as the instructions executed and the data accessed including their addresses from QEMU to SystemC.; Fig. 2, PCI/AMBA to SystemC bridge)
wherein the entry includes the program-counter value, the address of the data, the instruction identity, (p.1035, such as the program counter of the next target instruction to be executed before it is translated to the host code—passed to the ‘op’ helper function away so that they can be treated as constant later on by the corresponding helper function … The information necessary for simulating the pipeline of an ARM processor at the cycle-accurate level includes the program counter (pc); p.1036, The pipeline of the virtual processor can be simulated by translating the information provided by QEMU into the cycleaccurate waveform, as shown in Fig. 5, where pc indicates the program counter and [pc + n] the instruction at pc + n; p. 1034, such as the instructions executed and the data accessed including their addresses from QEMU to SystemC. )
Yeh does not teach in particular, but Abts teaches:
and a squash bit, wherein the squash bit is set to be a first value when the cycle-accurate performance simulation previously squashes the instruction. (¶65 a squash bit includes changing the status of one or more bits included in the MMTID associated with the request for which the retry operation is being performed. The marking of a request with a squash bit prevents the memory 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the squash bit of Abts and its associated handling in the cosimulation system of Yeh as modified above, in order to prevents the memory from getting multiple read replies from a single request (Abts, ¶65), thereby improving efficiency.

Regarding Claim 12:
Yeh does not teach in particular, but Abts teaches:
when the cycle-accurate performance simulator previously squashes the instruction, (¶65 a squash bit includes changing the status of one or more bits included in the MMTID associated with the request for which the retry operation is being performed. The marking of a request with a squash bit prevents the memory directory 240 from getting multiple read replies from a single request that is being retried due to a multiple-bit error. )
the communication mechanism is configured to send a setting message to set the squash bit to be the first value from the cycle-accurate performance simulator to the full-system simulator, wherein the setting message includes the instruction identity. (¶65 a squash bit includes changing the status of one or more bits included in the MMTID associated with the request for which the retry operation is being performed. The marking of a request with a squash bit prevents the memory directory 240 from getting multiple read replies from a single request that is being retried due to a multiple-bit error. )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the squash bit of Abts and its associated handling in the cosimulation system of Yeh as modified above, in order to prevents the memory from getting multiple read replies from a single request (Abts, ¶65), thereby improving efficiency.

Regarding Claim 26:
Yeh teaches:
performing the cycle-accurate performance simulation includes executing an instruction to read data from a memory; (p.1034, The way the load and store instructions of the target CPU access the memory depends on how the virtual address of the target OS is mapped to the virtual address of the host processor; Fig. 4, (c) Memory load instructions)
communicating between the cycle-accurate performance simulation and the full-system simulation through inter-process communication includes sending a second request from the cycle-accurate performance simulation to the full-system simulation, (p.1035, such as the program counter of the next target instruction to be executed before it is translated to the host code—passed to the ‘op’ helper function away so that they can be treated as constant later on by the corresponding helper function … The information necessary for simulating the pipeline of an ARM processor at the cycle-accurate level includes the program counter (pc); p.1036, The pipeline of the virtual processor can be simulated by translating the information provided by QEMU into the cycleaccurate waveform, as shown in Fig. 5, where pc indicates the program counter and [pc + n] the instruction at pc + n; p. 1034, such as the instructions executed and the data accessed including their addresses from QEMU to SystemC. )
wherein the second request includes a program-counter value, an address of the data, and an instruction identity; and (p.1035, such as the program counter of the next target instruction to be executed before it is translated to the host code—passed to the ‘op’ helper function away so that they can be treated as constant later on by the corresponding helper function … The information necessary for simulating the pipeline of an ARM processor at the cycle-accurate level includes the program counter (pc); p.1036, The pipeline of the virtual processor can be simulated by translating the information provided by QEMU into the cycleaccurate waveform, as shown in Fig. 5, where pc indicates the program 
performing the full-system simulation includes reading the data from an entry of a buffer, (p.1034, To make QEMU a CA-ISS, we have to send all the information the co-simulator needs such as the instructions executed and the data accessed including their addresses from QEMU to SystemC.; Fig. 2, PCI/AMBA to SystemC bridge)
wherein the entry includes the program-counter value, the address of the data, the instruction identity, and a squash bit, (p.1035, such as the program counter of the next target instruction to be executed before it is translated to the host code—passed to the ‘op’ helper function away so that they can be treated as constant later on by the corresponding helper function … The information necessary for simulating the pipeline of an ARM processor at the cycle-accurate level includes the program counter (pc); p.1036, The pipeline of the virtual processor can be simulated by translating the information provided by QEMU into the cycleaccurate waveform, as shown in Fig. 5, where pc indicates the program counter and [pc + n] the instruction at pc + n; p. 1034, such as the instructions executed and the data accessed including their addresses from QEMU to SystemC. )
Yeh does not teach in particular, but Abts teaches:
wherein the squash bit is set to be a first value when performing the cycle-accurate performance simulation includes previously squashing the instruction. (¶65 a squash bit includes changing the status of one or more bits included in the MMTID associated with the request for which the retry operation is being performed. The marking of a request with a squash bit prevents the memory directory 240 from getting multiple read replies from a single request that is being retried due to a multiple-bit error. )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the squash bit of Abts and its associated handling in the cosimulation system of Yeh as .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (Yeh, Tse-Chen, Guo-Fu Tseng, and Ming-Chao Chiang. "A fast cycle-accurate instruction set simulator based on QEMU and SystemC for SoC development." MELECON 2010-2010 15th IEEE Mediterranean Electrotechnical Conference. IEEE, 2010.) in view of Vo (US 2015/0356219 A1).
Regarding Claim 13:
Yeh teaches:
when the full-system simulator is configured to detect an interrupt, (p.1034, process all the pending interrupts, if any, by setting up calls to the corresponding interrupt service routines (ISRs))
the communication mechanism is configured to send an interrupt-occurrence message from the full-system simulator to the cycle-accurate performance simulator; and (Most of the hardware interrupt sources will be connected to the virtual interrupt controller modeled by the I/O interface of QEMU. Then, the virtual interrupt controller will ultimately be connected to the virtual CPU, which will in turn call a specific function asynchronously to inform the CPU main loop of QEMU that an interrupt is pending.)
Yeh does not teach in particular, but Vo teaches:
the cycle-accurate performance simulator is configured to update a program counter in the cycle-accurate performance simulator in accordance with the interrupt-occurrence message. (¶34 The ISS 116 waits for an event or an interrupt to be sent from another device to cause it to awake from sleep mode.; ¶36 the control logic 208 holds the ISS 116 semaphore until an interrupt/event arrives from another device.)
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (Yeh, Tse-Chen, Guo-Fu Tseng, and Ming-Chao Chiang. "A fast cycle-accurate instruction set simulator based on QEMU and SystemC for SoC development." MELECON 2010-2010 15th IEEE Mediterranean Electrotechnical Conference. IEEE, 2010.) in view of Elias (Elias, N. J. (2005, September). The ICSM, an Instruction Set Model for Simulating Embedded Software in Mixed-Technology Systems. In 2005 IEEE International Behavioral Modeling and Simulation Conference.).
Regarding Claim 14:
Yeh teaches:
wherein the full-system simulator is configured to detect the interrupt, the full-system simulator being further configured to: (p.1034, process all the pending interrupts, if any, by setting up calls to the corresponding interrupt service routines (ISRs))
Yeh does not teach in particular, but Elias teaches:
parse an interrupt descriptor table; (Section 3.5, Interrupts are processed by a separate module, not shown in Figure 3. This module detects interrupts when they occur, sets a flag at that time and processes the interrupts after results are stored. In case of multiple interrupts, the module is programmed to process the highest priority as documented in the MCU datasheet.)
extract a program-counter value of an interrupt handler corresponding to the interrupt; and (Section 3.5, The interrupt module pushes the CPU state onto the stack and revises the program counter to force execution from the start of the ISR. )

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the interrupt handling of Elias in the cosimulation system of Yeh as modified above, in order to provide exception handling for resets and interrupts (Elias, Abstract), thereby improving functionality of the system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2147